DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-24, and the species “skin adult stem cells” “skin-associated tissue cell types”, “a combination of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, and SEQ ID NO:4”, “mature miR-302”, instead of “SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, or SEQ ID NO:11” and “stem cell factor (SCF)” in the reply filed on 8 February 2022 is acknowledged. 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “skin adult stem cells”. The term “adult” should modify “skin stem cells”, and should go first in the series therefore to recite: “adult skin stem cells.”  Appropriate correction is required.

Claims 1 and 8-16 are objected to for reciting “SEQ.ID.NO.”, when the convention is to recite “SEQ ID NO:” As discussed at 37 CFR § 1.821(d): “Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims…” (Emphasis added).

Claim Rejections - 35 USC § 112, 1st ¶ 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 3 and 6 each recite in relevant part “skin-associated tissue[s]”. Claim 4 recites in relevant part “skin areas”. The terms “skin-associated” and “skin areas” do not appear in the instant specification. While ipsis verbis support is not strictly required, equivalent language is. While the instant specification provides support for skin per se, there is no evidence in the instant specification that support extends to the additional breadth of anything that may constitute “skin-associated” or “skin areas”. Is further noted that these terms are undefined in the instant specification as discussed in the rejection for indefiniteness under 35 USC § 112(b) below. Should applicant disagree, applicant is invited to point with particularity by page and line number to precisely where in the specification such support may be found. However, in the absence of evidence to the contrary such language is considered to constitute the improper addition of new matter, and is rejected therefore.

Claim Rejections - 35 USC § 112, Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and by dependency claims 2-24) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part “(c) mixing the small RNA containing SEQ ID NO:7 of (a) and the wound healing-related defined factor containing LIF and bFGF/FGF2 of (b) together under an in-vitro cell culture condition to induce and maintain the expansion and derivation of CD34+ ASCs.”
Accordingly, step (c) requires mixing two compositions (SEQ ID NO: 7 and LIF/bFGF/FGF2) together under “an in vitro cell culture condition” to “induce and maintain the expansion and derivation of CD34+ ASCs”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an in vitro cell culture condition”, and the claim also recites manipulation (i.e. induce and maintain the expansion and derivation) of CD34+ ASCs which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For example, it is not clear if the “in vitro cell culture condition” comprises CD34+ ASCs (or some other cell), or rather that CD34+ ASCs are what are induced, maintained expanded and derived from any cell to which the two compositions are mixed with. Amendment to recite what cells are present in the “in vitro cell culture condition” would be remedial. Claims 2-24 are included for importing the defect by dependency without correction.

Claims 1 (and by dependency claims 2-24) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] composition and method for inducing CD34-positive adult stem cell (CD34+ ASC) expansion and derivation in vitro, comprising:
(a) providing at least a small RNA containing SEQ ID NO 7,
(b) providing at least a wound healing-related defined factor containing LIF and bFGF/FGF2; and,
(c) mixing the small RNA containing SEQ ID NO:7 of (a) and the wound healing-related defined factor containing LIF and bFGF/FGF2 of (b) together under an in-vitro cell culture condition to induce and maintain the expansion and derivation of CD34+ ASCs.” 
Claim 1 (and claims 2-24 by dependency) improperly recite periods at the end of each indented substep (a) and (b). Per M.P.E.P. § 608.01(m) (with emphasis added), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”

Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 each recite in relevant part “skin-associated tissue[s]”. Claim 4 recites in relevant part “skin areas”. The terms “skin-associated” and “skin areas” are relative terms which render the claims indefinite. The terms “skin-associated” and “skin areas” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is not clear how the terms “skin-associated” and “skin areas” are defined or otherwise limit the claimed invention. “Skin-associated” and “skin area” are indefinite with regard to whether they encompass hematopoietic tissue (for example) since a cut or wound causes hematopoietic tissue to infiltrate and attach to skin. One of ordinary skill in the art would not know the metes and bounds of what constitutes a “skin area”, since skin does not have a defined area of a mammal. One of ordinary skill in the art would also not know the metes and bounds of what constitutes a “skin-associated” tissue, since many tissues have associations with skin, but of varying ambiguity. These claim terms are considered vague and indefinite therefore. 
In addition, claims 3 and 4 have further issues of indefiniteness. Claim 3 presumes the starting cell (i.e. “input cell”) of claim 1 is a CD34+ ASC input cell, when claim 1 does not define any kind of input cell. Claim 4 defines the CD34+ ASC as being in a skin area and therefore in vivo, when claim 1 clearly limits the invention to a method in vitro.
Claims 3 and 4 have not been treated further on the merits, since they cannot be reasonably interpreted due to these deficits.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites in relevant part “…culture condition may further contain Matrigel…” “Matrigel” is a tradename. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Per M.P.E.P. 2173.05(u): “If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).” The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 has been amended to recite “… wherein said wound healing-related defined factor containing LIF and bFGF/FGF2 may further include at least an optional factor of stem cell factor (SCF).” Claim 17 is indefinite since the wording of this claim suggests that there is an additional (i.e. other) factor of SCF included. That is, the claim suggests that there are other factors “of” SCF that may be included in the culture, when SCF is itself the factor. Clarification and/or amendment are required.

Claim Rejections - 35 USC § 112, Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7, 14-17 and 19-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 merely recites a property of the recited CD34+ ASCs, i.e. that they “…can form adult stem cell niches or pouches in vivo.” Since the method is entirely performed in vitro (see claim 1: “[a] method for inducing CD34-positive adult stem cell (CD34+ ASC) expansion and derivation in vitro”), and since there are no structural or manipulative steps required by claim 5, claim 5 is drawn merely to a latent property of cells recited in claim 1 and thus fails to further limit claim 1 from which claim 5 depends. 
Similarly, claims 6, 7, 14-16 and 24 are drawn solely to reciting latent properties of CD34+ ASCs. The limitations of these claims do not impart any structural features or require any manipulative steps to be performed, and thus also fail to further limit claim 1 from which each of these claims depend. 
Claims 17 and 19 fail to further limit claim 1, since each recites merely an optional condition without requiring that condition. For example, claim 17 recites “[t]he method as defined in Claim 1, wherein said wound healing- related defined factor containing LIF and bFGF/FGF2 may further include at least an optional factor of stem cell factor (SCF). Notwithstanding the grammatical issue necessitating the rejection claim 17 for indefiniteness as discussed above, claim 17 does not actually require the use of SCF in the method, given that the recited factor “may” (or may not) be present, or which presence is optional. In such instances, claim 17 does not further limit claim 1 in such situations where it is not present. Amendment to require its presence would be remedial. Similarly, claim 19 requires only that the in vitro cell culture condition of claim 1 “may” further comprise Matrigel. The optional nature of its presence creates a situation where claim 19 does not further limit claim 1 when Matrigel is not present. Amendment to require its presence in claim 19 would be remedial.
Claims 20-23 fail to further limit claim 1 from which they depend. Each claim merely recites that the cells of the instant invention are “useful” for certain processes, but does not actually require steps to be performed, nor confer any structural difference to the recited method. For example, claim 20 recites that CD34+ ASCs are useful for wound healing, but does not actually require any manipulative steps that relate to wound healing in any way. Claims 21-23 recites similar processes which the subject cells may be “useful” for without requiring any manipulative steps related thereto.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 recite uses without setting forth any steps involved in the recited processes. Claims 20-23 are rejected under 35 U.S.C. 101, or in the alternative 35 U.S.C. 112(b) because attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: "A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon." was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101. In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." Per M.P.E.P. § 2173.05(g), in view of the split of authority as discussed above, the most appropriate course of action is to reject a "use" claim under alternative grounds based on 35 U.S.C. 101 and 112. 
Claims 20-23 are thus rejected under 35 U.S.C. 101, or in the alternative 35 U.S.C. 112(b) because attempts to claim a process without setting forth any steps involved in the process raises an issue of patent eligibility under 35 U.S.C. 101, or in the alternative of indefiniteness under 35 U.S.C. 112, second paragraph for these reasons.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of all US applications prior to the instant Application No. 16/135,723 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. No prior application appears to disclose a method for inducing CD34-positive adult stem cell (CD34+ ASC) expansion and derivation in vitro, comprising:
(a) providing at least a small RNA containing SEQ ID NO:7,
(b) providing at least a wound healing-related defined factor containing LIF and bFGF/FGF2; and
(c) mixing the small RNA containing SEQ ID NO:7 of (a) and the wound healing-related defined factor containing LIF and bFGF/FGF2 of (b) together under an in-vitro cell culture condition to induce and maintain the expansion and derivation of CD34” ASCs. 
For example the most recent application to which the instant application claims priority to (as a CIP) is 15/661,346 (the ‘346 application). However, the closest support to which the examiner has been able to locate support from the ‘346 application is in ¶ 117. This ¶ appears to constitute the only disclosure of the use of LIF, which is a critical reagent in the instant invention. However, this paragraph is silent as to induction, maintenance, expansion or derivation of CD34+ cells, or stem cells, since this portion of the disclosure is directed to the use of human liver cancer cell line HepG2 cells. Moreover, this portion of the disclosure does not teach mixing SEQ ID NO:7 together with a factor containing LIF and bFGF/FGF2 under an in vitro cell condition to induce and maintain the expansion and derivation of CD34+ cells. Rather, this portion teaches transfecting SEQ ID NO: 7 to HepG2 cells (which are not believed to be CD34+), then changing the medium to one that contains LIF and bFGF/FGF2. There is no mention or disclosure of CD34+ cells in this portion of the specification.
Similarly, since no earlier application appears to disclose mixing SEQ ID NO:7 together with a factor containing LIF and bFGF/FGF2 under an in vitro cell condition to induce and maintain the expansion and derivation of CD34+ stem cells as presently recited, the disclosure of all US applications prior to the instant Application No. 16/135,723 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application. Should applicant disagree, applicant is invited to point out with particularity by application number, and further by page and line number, where support exists in any earlier application. However in the absence of such indication at the present time, priority is granted to the filing date of the instant application, 19 September 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (“Lin”; U.S. Pre-Grant Publication Number 2017/0218362; applicant’s IDS of 17 May 2019).
As noted above in the section entitled “Priority”, priority is granted to the filing date of the instant application, 19 September 2018.
With regard to claims 1 and 2, Lin teaches deriving stem cells from human epidermal skin cells using mir-302, wherein such cells are transfected with mir-302 and culture medium comprising 10 ng/mL bFGF and 5 ng/mL LIF. See ¶ 114. Lin at ¶ 20 teaches miR-302/pre-miR-302 induces CD34-positive adult stem cell expansion, and also teaches that skin stem cells are CD34 positive.
With regard to claims 5-7, 14-17 and 19-24, these claims are considered to be non-limiting since these claims merely recite latent properties of the subject CD34+ ASCs as discussed above in the rejection 35 USC 112(d) with regard to claims 5-7, 14-16 and 24. Since the “limitations” of these claims are not in fact limiting, Lin anticipates these claims therefore. Claim in which 17 and 19 are anticipated since the limitations therein are optional. Lin anticipates these claims in situations where the recited components of claim 17 and 19 are not present. Claims 20-23 recites processes in which the subject CD34+ ASCs maybe “useful” for, and which are considered non-limiting as discussed above. Lin anticipates these claims accordingly.
With regard to claims 8-13, Lin teaches the use of mir-302, which may be administered as a hairpin -like precursor comprising stem-loop regions. See ¶¶ 2 or 62 for example. Lin teaches the use of mir-302 mimics at ¶ 88 for example. Lin teaches the use of the mir-302 familial cluster, including mir-302a, mir-302b, mir-302c and mir-302d, which correspond to SEQ ID NO:’s 1-4 as recited in claim 11.
With regard to claim 18, the method of Lin anticipating claim 1 as discussed above is feeder-cell free, performed at 37°C, and considered to be appropriate for MSCs in the absence of evidence to the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633